Vectren Corporation’s Acquisition of Minnesota Limited, Inc. March 31, 2011 2 Vectren’s Acquisition of Minnesota Limited, Inc. ØTransaction Highlights –On March 31, 2011, Vectren announced that it had acquired Minnesota Limited, Inc. a large diameter natural gas and petroleum transmission pipeline construction contracting business •Expected to add $.02 - $.04to Vectren’s EPS in 2011, net of incremental interest costs –Provides additional support for EPS within previously issued range for 2011 earnings guidance •Synergies from the combination expected to result in efficiencies, cost savings and revenue growth opportunities –Sharing of equipment and facilities; combined resources provides ability to compete for larger projects; potential consolidation of “back office” functions •Combined companies expected to generate ~$345 million in revenues and have ~2200 employees ØManagement –Combined Vectren Infrastructure Services organization led by Miller’s Doug Banning as CEO –Minnesota’s management team remains in place, headquartered in Big Lake, MN –Both management teams have extensive experience and are respected leaders in the industry •Chris Leines of Minnesota Limited is incoming president of Pipe Line Contractors Association •Kevin Miller of Miller Pipeline is outgoing president of Distribution Contractors Association 3 Vectren’s Acquisition of Minnesota Limited, Inc. (Cont.) ØStrategic Rationale for the Acquisition –Consistent with Vectren’s plans to target infrastructure services growth through geographic and market expansion opportunities •Complements Miller’s other existing market segments for natural gas, water and wastewater construction •Provides access to new customer base and geographic territories for both Miller and Minnesota Limited •Significantly enhances market opportunities for installation of large diameter gas and petroleum pipes and related infrastructure •Capitalizes on Minnesota Limited’s strong brand equity, proven management team and great reputation in the transmission pipeline construction industry –Anticipated growth in demand for gas transmission construction •Driven by increasing onshore drilling and gathering of natural gas and oil as shale basins are developed, with a particular focus on the Marcellus and Bakken basins •Expected additional natural gas pipeline regulations creating increased demand for pipeline infrastructure assessment and system upgrades –Capture synergies and leverage operational excellence to accelerate performance throughout the combined business units •Minnesota’s equipment resources can be more effectively utilized as part of a larger combined entity •Will facilitate standardization and capture of synergies for key functional areas across all business units (Accounting, IT, Human Resources, Purchasing, etc.) 4 Miller Pipeline current transmission territory Minnesota Limited current transmission territory Jointly Capitalizing on Development of Natural Gas and Oil in Shale Basins ØLimited overlap of territories ØPositioned well to take advantage of the pipeline construction impacts from shale 5 Overview of Miller Pipeline and Minnesota Limited, Inc. ØProvides underground pipeline construction and repair services for natural gas, water and wastewater companies Ø2010 gross revenues of ~$235 million ($30 million from transmission construction) ØOver 1700 employees ØOver 55 years in construction business ØWholly-owned subsidiary of Vectren Corporation ØHeadquartered in Indianapolis, IN ØOperates primarily in Midwest, Mid-Atlantic and Southern regions ØMajor customers are regional utilities, such as Vectren, NiSource, Duke, LG&E, Alagasco and Citizens ØProvides underground pipeline construction and repair services for natural gas and petroleum transmission companies Ø2010 gross revenues of ~$110 million ØNearly 500 employees ØOver 45 years in construction business ØBusiness owned by Leines family ØHeadquartered in Big Lake, MN ØOperates primarily in Minnesota and surrounding states ØMajor customers include Northern Natural, Consumers Energy, Enbridge Energy and Minnesota Pipe Line
